Citation Nr: 0823803	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-27 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to July 
1976.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2005 rating decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Left ear hearing loss disability was not manifest in 
service or within one year of separation.  

2.  Left ear hearing loss disability is not attributable to 
service.

3.  Tinnitus was not present in service. 

4.  Tinnitus is not attributable to any incident of service.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in December 2004.  Although letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements by 
letter dated in July 2006, prior to the issuance of a 
supplemental statement of the case (SSOC).  Although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

					Factual Findings

The veteran served on active duty from April 1968 to July 
1976.  A June 1967 pre-induction examination showed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
65
65
65
---
70
Another examination also taken that same day in June 1967 
showed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
0
5

A February 1970 examination showed that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
20
---
20

A June 1975 examination showed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
0
5

Service medical records are devoid of any complaints, 
diagnoses or treatment for tinnitus.  At separation, the left 
ear was reported normal.  The June 1976 separation 
examination showed that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
---
20

In an October 2004 examination, private audiologist, D.M.C 
noted that the veteran had normal to moderate noise induced, 
sensory neural hearing loss in his left ear.  D.M.C noted 
that the veteran's word recognition score for the left ear 
was 84 percent and that the high frequency noise induced 
hearing loss in the left ear is more likely than not due to 
the extensive artillery noise exposure during his time in 
service.  D.M.C also reported that the veteran had a history 
of tinnitus since service.  

In a March 2005 VA compensation and pension examination, the 
veteran reported noise exposure during service.  The veteran 
reported that post service he worked as a mechanic and that 
he wore ear protection in noisy areas.  The March 2005 VA 
audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
35
35

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The examiner diagnosed normal 
audiometric thresholds in left ear for rating purposes with 
100 percent word recognition scores.  Bilateral recurrent 
tinnitus was also diagnosed.  The examiner noted that there 
could be no basis for service connection for left ear hearing 
loss.  The examiner further found that the veteran's current 
tinnitus occurred subsquent to separation from service.  The 
examiner opined that it is less likely than not that the 
veteran's current tinnitus is related to service.  The 
examiner noted that the veteran's service medical records 
were negative for tinnitus.  

In response to D.M.C's October 2004 opinion, the VA examiner 
noted that there was a significant discrepancy between 
audiometric threshold testing done by D.M.C and the VA.  The 
VA examiner noted that it appeared that the word recognition 
scores from D.M.C were inaccurate since the word list was 
most likely presented at a level inconsistent with the 
veteran's best and most efficient performance.  The VA 
examiner noted that D.M.C did not follow appropriate 
guidelines established by the VA for audiometric testing for 
compensation and pension evaluations and that there is every 
indication that her audiometric testing results are 
inaccurate, particularly regarding the word recognition 
scores.  The VA examiner further noted the audiometric 
findings from D.M.C should be disregarded by the RO as less 
accurate than audiometric findings from the VA. 

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection for an organic 
disease of the nervous system, including sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Analysis 

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disabilities were incurred while engaging in combat.  

The veteran is seeking service connection for left ear 
hearing loss and tinnitus disabilities.  The veteran has 
alleged that his hearing loss and tinnitus are a consequence 
of service.  Specifically, the veteran claims that his 
exposure to rockets during service caused his conditions.  
Having reviewed the evidence pertaining to the veteran's 
claims, the Board concludes that service connection for left 
ear hearing loss and tinnitus are not warranted.  

The Board notes that there is conflicting opinions regarding 
whether the veteran has a left ear hearing disability.  In 
the October 2004 examination, D.M.C found that the veteran 
had normal to moderate noise induced, sensory neural hearing 
loss in his left ear and that the veteran's word recognition 
score for the left ear was 84 percent.  D.M.C indicated that 
the Maryland CNC test was used.  However, the March 2005 VA 
examiner diagnosed normal audiometric thresholds in the left 
ear for rating purposes with 100 percent word recognition 
scores.  The examiner also noted that audiometric findings 
from D.M.C should be disregarded by the RO as less accurate 
than audiometric findings from the VA.  

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court 
stated that the requirement that a current disability be 
present is satisfied "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of 
the claim" (emphasis added).  The veteran's claim was filed 
in November 2004 and we have private audiological examination 
results of October 2004 which show a left ear hearing loss 
disability, therefore, there is evidence of record to satisfy 
the requirement of a current disability.  

Having found that the veteran has a current left ear hearing 
loss disability, the Board is left with the issue of whether 
said disability is related to service.  The Board is also 
presented with the issue of the whether the veteran's 
tinnitus is related to service.  

Although the evidence indicates that the veteran has tinnitus 
and a left ear hearing loss disability, there is no 
persuasive evidence that provides a nexus between the 
veteran's left ear hearing loss and tinnitus to service.  
Although D.M.C noted a history of tinnitus since service and 
opined that the hearing loss in the left ear is more likely 
than not due to the extensive artillery noise exposure during 
service, he merely presented a conclusion without reason or 
rationale, and there is nothing in the file that suggests 
that he reviewed the veteran's in-service and post service 
medical records to reach his conclusion.  Accordingly, the 
Board must find D.M.C's notation of a history of tinnitus 
since service and his opinion as to the relation of the 
veteran's current left ear hearing loss to service to be 
unpersuasive.  

Rather, the Board has placed greater probative value on the 
opinion proffered by the March 2005 VA examiner.  After 
review of the veteran's records, the March 2005 compensation 
and pension examiner found that there could be no basis for 
service connection for left ear hearing loss.  The examiner 
also found that the veteran's current tinnitus occurred 
subsequent to separation from service.  The examiner opined 
that it is less likely than not that the veteran's current 
tinnitus is related to service.  Before making this 
determination, the examiner noted that the veteran's service 
medical records were negative for tinnitus.  The Board finds 
the VA examiner's opinion, it is less likely than not that 
the veteran's current tinnitus is related to service, is 
consistent with the service medical records.  

The Board acknowledges that there are some discrepancies in 
the veteran's service medical records, in such the record 
contains two audiological examinations that appear to be 
conducted on the same day in June 1967 but report drastically 
different results for the left ear.  One examination shows 
normal left ear hearing while the other examination shows 
pure thresholds for the left ear at all levels were above 60.  
Even though the Board has given consideration to the latter 
examination, the Board has determined that the results 
showing pure thresholds for the left ear above 60 appear to 
be mere isolated findings in light of the record as a whole.  
The Board notes that the veteran was given several 
audiological examinations during service and, with the 
exception of the June 1967 examination, they all reported the 
left ear to be normal.  The Board further notes that at 
separation in June 1976 the veteran's left ear hearing was 
reported normal.  Regardless the June 1967 examination 
predated service.  Nothing establishes that there was either 
left ear hearing loss or hearing loss disability during 
service or shortly thereafter.  To the extent that the 
concept is applicable there was no increase in severity or 
aggravation.  

As noted, the veteran's service medical records are negative 
for any complaints, findings or diagnoses of tinnitus and the 
separation examination showed normal left ear hearing.  To 
the extent that the veteran asserts that his tinnitus and 
left ear hearing loss are attributable to service, there is a 
remarkable lack of corrobative evidence within years of 
separation from service.  The Board notes that the veteran 
separated from service in 1976.  However, the records show 
the earliest mention of tinnitus and left ear hearing loss in 
2004, which is more than 28 years after separation.  Although 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology, in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  Here, we find that an assertion of chronicity  
and/or continuity is less reliable than the silence of the 
record within two decades of separation from service.  In 
this case, such assertions are not credible.  The Board is 
not holding that corroboration is required.  Rather, we find 
his assertions to be less credible than the normal 
contemporaneous records.  

The veteran's assertions of left ear hearing loss and 
tinnitus due to in-service noise exposure are not persuasive.  
Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claims for service connection 
for bilateral hearing loss and tinnitus.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  


ORDER

Entitlement to service connection for left ear hearing loss 
disability is denied.  

Entitlement to service connection for tinnitus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


